Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE TITLE:
	The title has been changed to --  IMAGE FORMING APPARATUS WHICH 

SWITCHES FROM COLOR TO MONOCHROME MODE WITH CHARGING AND 

DEVELOPING BIAS REDUCTION  --.


2.	The following is an examiner’s statement of reasons for allowance:
the applicant claims an image forming apparatus including a first photosensitive drum, a first developing roller movable between a contact position with the first photosensitive drum and a separation position, a first charger to charge the first photosensitive drum, a second photosensitive drum, a second developer roller, a second charger to charge the second photosensitive drum, a moving mechanism to move the first developing roller between contact and separation positions, a controller to switch the printing mode between a color mode where both developing rollers are at contact positions with their respective photosensitive drums and a monochrome mode where the first developing roller is at the separation position and the second developing roller is at the contact position, the controller determines whether image forming in a the controller accordingly performing a charging bias reduction process  and a developing bias reduction process during an inter-sheet period after the first sheet passes the first photosensitive drum and before the second sheet reaches the first photosensitive drum; the charging bias reduction process gradually reduces a charging bias applied to the first charger from a first charging bias to a second charging bias; the developing bias reduction process gradually reduces the developing bias applied to a first developing roller from a first developing bias to a second developing bias; and to perform separation processing  which controls the moving mechanism to move the first developing roller to the separation position and where the execution of the separation processing overlaps at least one of the charging bias reduction processing and the developing bias reduction processing which is not anticipated or rendered obvious by the prior art of record (italics emphasizes the patentable subject matter of the prior art of record).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Mukai et al., Aiba, Takahashi et al., Shimazoe et al., Kobayashi, Ishii et al., and Saito et al. all teach image forming apparatus which switch from color to monochrome 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852